DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 124, 126-128, 130-131, 144-145 are pending and under consideration. The amendment filed on 06/16/2022 has been entered.
Priority
This application is a divisional application of co-pending US patent application no. 15/468,046, filed 03/23/2017, which claims priority to US provisional applications with the serial numbers 62/313621, filed 25 March 2016, 62/312974, filed 24 March 2016, and 62/314366, filed 28 March 2018. As such the effectively filed date for the instant application is March, 24 2016.

Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment 
Claims 124, 126, 144-145 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013, previously cited) in view of Niazi Immunology, 122: 522-531, 2007 previously cited), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39 previously cited); Xu (Cancer Res, 73(10): 3075-86, 2013 previously cited) is withdrawn in view of the newly added limitation to base clam 124 “wherein the trafficking element .. for processing and presentation via MHC-II, wherein the subcellular location is.. wherein the heterologous antigen.. MHC-I neoepitope.. affinity for MHC-I”. 
Claims 124, 127-128 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007 previously cited), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39 previously cited); Xu (Cancer Res, 73(10): 3075-86, 2013 previously cited) as applied to claims124, 126, 144-145 above, further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998 previously cited).
3.	Claims 124, 130 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39); Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004 previously cited).
4.	Claims 124, 131 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39); Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Hodi (JNEM, 363(8): 711-23, 2010 previously cited).

New/Claim Rejections - 35 USC § 112/ Necessitated by Amendment 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 124, 126-128, 130-131, 144-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a composition comprising:
IL-15,
RP-182, and
a recombinant adenovirus comprising a nucleic acid sequence encoding 
heterologous antigen operably linked to a trafficking element,
wherein the trafficking element directs the nucleic acid sequence to a sub-cellular location for processing and presentation via MHC-II, 
wherein the sub-cellular location is selected from the group consisting of recycling endosome, sorting endosome, and lysosome, and 
wherein the heterologous antigen is a patient specific-MHC-I neoepitope having binding affinity for MHC-I at less than 200nM.
The claim embrace of a nucleic acid encoding a heterologous antigen that is a patient-specific MHC-I neoepitope having binding affinity for MHC-I at less than 100nM that constitutes a genus of patient-specific neoepitope sequences.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The nucleic acid sequences encoding a heterologous antigen that is a patient-specific MHC-I neoepitope having binding affinity for MHC-I at less than 100nM, encompassed within the genus of patient-specific MHC-I neoepitope sequences have not been disclosed. 
The specification only discloses [0107] Exemplary Sequence Arrangements  [0108] Neoepitope sequences were determined in silico by location-guided synchronous alignment of tumor and normal samples as, for example, disclosed in US 2012/0059670 and US 2012/0066001 using BAM files and BAM servers. Specifically, DNA analysis of the tumor was from the B16-F10 mouse melanoma line and matched normal was blood from C57bl/6 parental mouse DNA. The results were filtered for expression by RNA sequencing of this tumor cell line. Neoepitopes that were found expressed were further analyzed for binding affinity towards murine MHC-I (here: Kb) and MHC-II (here: I-Ab). Selected binders (with affinity of equal or less than 200 nM) were further analyzed after a further step of dbSNP filtering using positional permutations of all neoepitopes that were then processed through a weight matrix and neural network prediction to generate a score representing the likelihood of presence and/or strength of hydrophobic sequences or signal peptides. The best scoring arrangement (lowest likelihood of hydrophobic sequences or signal peptides) for the polytope (not shown) was used for further experiments. Neoepitopes were prioritized by detection in RNAseq or other quantitative system that yielded expression strength for a specific gene harboring the neoepitope mutation.  [0109] Table 1 shows exemplary neoepitopes that were expressed as determined by RNAseq along with gene name and mutated amino acid and position of the mutated amino acid. The neoepitope listed with * was discarded after dbSNP filtering as that neoepitope occurred as variant Rs71257443 in 28% of the population.
However, the specification fails to disclose the structure of any neoepitopes and still retain binding affinity for MHC-I at less than 200nM. 
However, the claims require knowledge of the nucleic acid sequences encoding the neoepitope peptides because the claims recite a nucleic acid sequence encoding a heterologous antigen is a patient specific MHC-I neoepitope. 
The structure of neoepitope peptides and nucleic acids encoding the neoepitope peptides are defined by their amino acid sequences and nucleic acid sequences, respectively. Knowledge of the amino acid sequence of one neoepitope peptide does not describe the amino acid sequences of other neoepitope peptide. Knowledge of the nucleic acid sequence of one nucleic acid encoding a neoepitope peptide does not describe the amino acid structures of other nucleic acids encoding neoepitope peptides.
The specification does not provide adequate written description of the claimed genus of patient-specific tumor neoepitopes or genus of nucleic acid sequences that encodes the plethora of patient-specific neoepitope and still retain binding affinity for MHC-I at less than 200nM. 
 It is noted in prior art there is expected to be sequence variation among the species of nucleic acid sequences encoding patient specific epitopes. For example, Leclerc (Frontiers in Immunology, 10: 1-8, 2019) notes that downregulation of MHC-I molecules has been found to range from 16 to 50% among primary lesions from various types of human carcinomas (p 4 1st column last paragraph). Moreover, between 39 and 88% of human tumors were reported to be MHC-I deficient, including 73% of lung cancers with a total loss of class I molecules in 38% and loss of A locus and A2 allele in 8.3 and 27% of the analyzed cases, respectively (p 4 1st column last paragraph). 
In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of patient-specific tumor neoepitopes or the genus of nucleic acid sequences that encodes the plethora of patient-specific neoepitope with binding affinity for MHC-I.
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997). The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405. The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id.
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure. See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “showing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613.
Thus, the instant specification may provide an adequate written description of the genus of patient-specific neoepitopes or the genus of nucleic acid sequences that encodes the patient-specific neoepitope can still retain binding affinity for MHC-I, per Lilly by structurally describing a representative number of patient-specific neoepitopes or nucleic acid sequences that encodes the plethora of patient-specific tumor neoepitopes, which features constitute a substantial portion of the genus.
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of patient specific neoepitopes or the genus of nucleic acid sequences that encodes the patient-specific neoepitope capable of being used to treat a patient having a tumor that satisfies either the Lilly or Enzo standards. The specification does not disclose any patient-specific tumor neoepitopes or nucleic acid sequences that encodes the patient-specific tumor neoepitope with binding affinity for MHC-I.
The patient-specific tumor neoepitopes and nucleic acid sequences that encodes the patient-specific tumor neoepitope are defined by function, with binding affinity for MHC-I.
One of ordinary skill in the art would not be able to identify the broad claimed genus of patient-specific neoepitopes or the genus of nucleic acid sequences that encodes the at least one patient-specific tumor neoepitope with binding affinity for MHC-I.
Thus, the specification does not provide an adequate written description of the genus of patient-specific neoepitopes or the genus of nucleic acid sequences that encodes the patient-specific neoepitope with binding affinity for MHC-I that is required to practice the claimed invention. Applicants have not described the genus of patient-specific neoepitopes or the genus of nucleic acid sequences that encodes the patient-specific neoepitopes sufficiently to show they had possession of the claimed genus.
The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632